EXHIBIT 10.1

SEVERANCE, RELEASE AND RESTRICTIVE COVENANTS AGREEMENT

THIS RELEASE AND RESTRICTIVE COVENANTS AGREEMENT (“Agreement”) is made and
entered into on this 7th day of February, 2005, by and between John Douglas
Whisenant (“Employee”) and The Williams Companies, Inc. (“Company”).

WHEREAS, Company and Employee have agreed that Employee’s employment will be
terminated effective February 7, 2005; and

WHEREAS, Employee may or may not have claims related to his employment or the
termination of his employment with the Company for which Employee may or may not
claim certain entitlements; and

WHEREAS, the Company or its subsidiaries or affiliates are engaged in business
interests related to natural gas transportation; and

WHEREAS, the Employee’s association with Company and its subsidiaries and
affiliates has given him access to and familiarity with confidential information
of Company and its subsidiaries and affiliates related to such business
interests; and

WHEREAS, Employee acknowledges that the business and services of Company and its
subsidiaries and affiliates are highly specialized and that it is essential for
the proper protection of their businesses that Employee be restrained from
unfairly competing with the business interests with which he has been involved
or from disclosing their confidential information; and

WHEREAS, the parties wish to resolve all issues between them by mutual agreement
and therefore enter into the following Agreement.

NOW, THEREFORE, in consideration of the releases, agreements and payments made
herein and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Company and Employee agree as follows:

1. Severance Payment It is the intention of Company and Employee by this
Agreement to release Company from any and all liability of any nature
whatsoever; accordingly, seven days after counsel for Company receives the fully
executed original of this Agreement, Company will pay to Employee a severance
payment of EIGHT HUNDRED FIFTY THOUSAND and no/100 DOLLARS ($850,000.00) less
deductions required by law.

2. Release In consideration of this payment, Employee, for himself, his
attorneys, and his heirs, executors, administrators, successors and assigns,
does hereby fully, finally and forever release and discharge Company and its
parent company, subsidiaries, affiliates, predecessors, successors and assigns
and their respective officers, directors, employees, representatives, agents and
fiduciaries, de facto or de jure (“Released Parties”) of and from any and all
charges, claims, actions (in law or in equity), suits, demands, losses,
expenses, damages, debts, liabilities, obligations, disputes, proceedings, or
any other manner of liability (known or unknown) including without limitation
those arising from, in whole or in part, the employment relationship between
Company and Employee or the termination thereof which exist, or have heretofore
accrued, fixed or contingent, known or unknown, including without limitation any
claims arising under 42 U.S.C. § 1981, 42 U.S.C. § 1983, 42 U.S.C. § 1985, 42
U.S.C. § 1986, the Equal Pay Act, 29 U.S.C. § 206(d), the National Labor
Relations Act, as amended, 29 U.S.C. § 160, et seq., the Americans With
Disabilities Act, 42 U.S.C. § 12101, et seq., the Employee Retirement Income
Security Act of 1974, as amended, (“ERISA”), 29 U.S.C. § 1001, et seq., the Age
Discrimination in Employment Act, 42 U.S.C. § 601, et seq., Title VII of the
Civil Rights Act of 1964 as amended by the Civil Rights Act of 1991, 42 U.S.C. §
2000e, et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., and
claims of wrongful discharge, defamation, infliction of emotional distress,
termination in violation of public policy, retaliatory discharge, including
those based on workers’ compensation retaliation under state statutes,
discrimination on the basis of handicap, or claims arising under any federal or
state statute or common law. This Agreement does not release or discharge any
claim or rights which might arise out of the actions of Company after the date
Employee signs this Agreement.

3. Confidentiality/Company Property/Restrictive Covenants In further
consideration of the payment provided in Section 1 herein, Employee agrees as
follows:

(a) Confidentiality/Company Property Employee acknowledges his continuing
obligations to maintain confidentiality of Released Parties confidential and
proprietary information, and he shall not use for his personal benefit, or
disclose, communicate or divulge to, or use for the direct or indirect benefit
of any person, firm, association or company other than the Released Parties any
confidential information regarding the employees, business methods, business
strategies and plans, policies, procedures, techniques, research or development
projects or results, trade secrets, or other knowledge or processes of or
developed by the Released Parties, or any other confidential information
relating to or dealing with the business operations, employees or activities of
Released Parties, made known to Employee or learned or acquired by Employee
while in the employ of Company or any of its subsidiaries or affiliates.

Provided, this restriction shall not apply if the information has been
previously released by Company or if Employee has obtained advance, written
consent signed by the Chairman President – CEO of The Williams Companies, Inc.
to release the same.

Employee agrees that no later than the execution of this Agreement, he will
return to Company all property of Company and its subsidiaries or affiliates in
any form in his possession or control, directly or indirectly, including but not
limited to cell phones, personal computers, computer disks, credit cards,
security access cards, vehicle, graphs, charges, photographs, books, manuals and
presentations, all other documents and recordings whether in written, electronic
or other form. Employee represents and agrees that he has not directly or
indirectly retained copies of any of the same in any form.

(b) Non-Compete For a two year period following Employee’s termination of
employment, and, absent prior written consent of the Chairman President – CEO of
The Williams Companies, Inc., Employee shall not engage in the same activities
he performed for Company, or its subsidiaries or affiliates for himself or as a
principal, partner, director, officer, agent, employee, consultant or otherwise
in any business which is involved in business activities which are the same as
or similar to and in competition with business activities of Company or its
subsidiaries or affiliates.

(c) Employee acknowledges that the restrictions contained in the foregoing
subparagraphs (a) and (b), in view of the nature of the business in which
Company is engaged and the nature of the services provided by Employee, are
reasonable and necessary in order to protect the legitimate interest of Company,
and that any violation thereof would result in irreparable injuries to Company,
and Employee therefore acknowledges that, in the event of his violation of any
of these restrictions, Company shall be entitled to obtain from any court of
competent jurisdiction preliminary and permanent injunctive relief as well as
damages and an equitable accounting of all earnings, profits and other benefits
arising from such violation, which rights shall be cumulative and in addition to
any other rights or remedies to which Company may be entitled.

4. Nondisparagement The Company agrees not to disparage Employee and Employee
agrees not to disparage the Company or the Company’s officers, directors,
employees, shareholders and agents, in any manner likely to be harmful to the
Parties or their business, business reputation or personal reputation; provided
that Employee and the Company may respond accurately and fully to any question,
inquiry or request for information when required by legal process or as
necessary to enforce this Agreement.

5. Employee’s Covenants By signing this Agreement, Employee covenants, agrees,
represents and warrants that:

(a) Upon reasonable request of Company, Employee shall consult with Company in
the orderly transition of business matters in which Employee participated during
his employment with Company and/or with respect to any litigation, legal
proceedings or other disputes arising in connection with such business matters,
including, but not limited to, matters with respect to Company’s response to
inquiries initiated by governmental entities or other third parties and defense
of certain lawsuits against Company and such other matters as shall be
reasonably requested from time to time by Company’s General Counsel.

(b) He has not filed and will not in the future file any lawsuits, complaints,
petitions or accusatory pleadings against any of the Released Parties with any
governmental agency or in any court, based upon, arising out of or in any way
related to any event or events occurring prior to the signing of this Agreement,
including, without limitation, his employment with any of the Released Parties
or the termination thereof.

(c) This Agreement specifically includes, without limitation, all claims
asserted by or on behalf of Employee against any of the Released Parties,
together with all claims which might have been asserted by or on behalf of
Employee in any suit, claim (known or unknown), charge or grievance against any
of the Released Parties for or on account of any matter or things whatsoever up
to and including the date Employee signs this Agreement;

(d) Employee represents that he has not heretofore assigned or transferred, or
purported to assign or transfer, to any person or entity, any claim or any
portion thereof or interest therein and acknowledges that this Agreement shall
be binding upon Employee and upon his heirs, administrators, representatives,
executors, successors, and assigns, and shall inure to the benefit of the
Released Parties and each of them, and to their heirs, administrators,
representatives, executors, successors, and assigns.

(e) Employee waives all rights to recovery for any damages or compensation
awarded as a result of any suit or proceeding by any third party or governmental
agency on Employee’s behalf related to claims released in Section 2 herein;

(f) Employee shall keep confidential the existence of this Agreement, its terms,
contents, conditions, proceedings and negotiations, he will make no statements
or representations relating thereto, except to his attorney or tax advisor, his
spouse or as may be required by law, and this paragraph 5(f) is a separate
agreement, the breach of which will constitute a material breach of this
Agreement. Provided, Employee is not restricted hereunder from revealing the
existence and parameters of the Restrictive Covenants of Section 3 to any future
employer or potential future employer.

(g) Employee does not now, and agrees that he will not in the future, seek
re-employment with or by any of the Released Parties unless specifically
requested by one of the Released Parties to work for it (other than as an
independent contractor). Employee acknowledges and understands that he is not
now and will not ever in the future be eligible for such employment, unless
otherwise requested as aforementioned, and he agrees that such ineligibility is
fair and just under all of the relevant facts and circumstances.

6. No Admission of Liability Notwithstanding the provisions of this Agreement
and the payments to be made by Company to Employee hereunder, Company does not
admit any manner of liability to Employee but has entered into this Agreement as
a means of settling any and all disputes between Company and Employee.

7. Independent Advice Employee has been encouraged to seek independent legal and
tax advice concerning the provisions of this Agreement in general and, after
such advice and consultation, Employee has freely and knowingly entered into
this Agreement. Employee acknowledges, understands and affirms that:

(a) This Agreement is a binding legal document; and

(b) Employee voluntarily signs and enters into this Agreement without
reservation after having given the matter full and careful consideration.

(c) Employee acknowledges that he has been provided with the opportunity of at
least twenty-one (21) days in which to consider this Agreement and that he has
been advised to consult with an attorney before signing this Agreement. If
Employee elects to take less that twenty-one days to consider this Agreement, he
does so knowingly, willingly and on advice of counsel, with full understanding
that he is waiving a statutory right to take the full twenty-one days. Employee
warrants that after careful review and study of this Agreement, he understands
that the terms set forth herein are those actually agreed upon. Further,
Employee acknowledges and understands that he has seven (7) days from his
execution of this Agreement to revoke or rescind it and that after the
expiration of such seven (7) day period this Agreement is effective and
enforceable and may not be revoked.

8. Indemnity Except in the event of negligence or mistake solely attributable to
Company, Employee agrees to indemnify, save, defend and protect Company from and
against any and all claims, assessments or reallocations which may be attempted
or made by the Internal Revenue Service in respect of the allocation of the
payment made hereunder and agrees to pay to Company any assessed taxes for FICA,
FUTA, unemployment compensation or other tax or assessment, including any
penalties associated therewith.

Subject to Article VIII of the By-Laws of The Williams Companies, Inc. and/or
the terms of any applicable insurance policies and/or employee benefit plans,
Company will defend and indemnify Employee with regard to claims brought against
Employee by third parties and arising from actions taken by Employee in his
capacity as an officer and agent of Company. Employee’s release of claims herein
does not include any claims against Company for indemnification pursuant to such
By-Laws and/or the terms of any applicable insurance policies and/or employee
benefit plans.

9. No Release of Vested Benefit Employee does not, by this Agreement, release or
discharge any right to any vested, deferred benefit in any qualified employee
benefit plan which provides for retirement, pension, savings, thrift and/or
employee stock ownership, as such terms are used under ERISA, maintained by any
of the Released Parties which employed Employee. Provided, Employee agrees that
he is not entitled to any other severance payment or compensation except as set
forth in Section 1 herein.

10. Entire Agreement; Miscellaneous This Agreement constitutes the entire
agreement between the parties hereto pertaining to the facts and matters stated
herein and supersedes any and all prior understandings, agreements or
representations or understandings, whether written or oral, prior to the date
hereof. This Agreement and the rights and obligations hereunder shall be
construed in all respects in accordance with the internal laws of the State of
Oklahoma without reference to the conflict of laws provisions thereof. Should
any provision of this Agreement be found or declared or determined by a court of
competent jurisdiction to be invalid, the validity of the remaining parts, terms
or provisions shall not be affected thereby and any such invalid part, term or
provision shall be deemed not to be a part of this Agreement. Any litigation
concerning this Agreement or the facts or matters described herein shall be
brought only in a court of competent jurisdiction in Tulsa County, Tulsa,
Oklahoma.

11. Binding Effect This Agreement is binding upon and shall inure to the benefit
of the parties hereto and their respective successors, assigns, personal
representatives, officers, directors, agents, attorneys, parents, subsidiaries
and affiliates.

1

EMPLOYEE FURTHER STATES THAT HE HAS CAREFULLY READ THIS DOCUMENT AND KNOWS AND
UNDERSTANDS THE CONTENTS HEREOF AND THAT HE SIGNS THIS AGREEMENT AS HIS OWN FREE
ACT AND DEED. THE PROVISIONS OF THIS AGREEMENT SHALL BE EFFECTIVE THE DATE ON
WHICH EMPLOYEE SIGNS THIS AGREEMENT.

     
WITNESS:
  JOHN DOUGLAS WHISENANT
/s/ John Douglas Whisenant
 
   



      Date signed: February 7, 2005

THE WILLIAMS COMPANIES, INC.

By: /s/ Michael P. Johnson



      Title: Senior Vice President & Chief
Administrative Officer

Date signed: February 7, 2005

2

A C K N O W L E D G M E N T

I HEREBY ACKNOWLEDGE that The Williams Companies, Inc., in accordance with the
Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act of 1990, informed me in writing that:

(1) I should consult with an attorney before signing the Severance, Release and
Restrictive Covenant Agreement (“Release”) which was provided to me today;

(2) I may review the Release for a period of up to twenty-one (21) days prior to
signing the Release. If I choose to take less than twenty-one (21) days to
review the Release, I do so knowingly, willingly and on advice of counsel.

(3) For a period of seven days following the signing of the Release, I may
revoke the Release, and that the Release will not become effective or
enforceable until the seven day revocation period has elapsed; and

(4) The sums paid under the Release will not be paid to me until the seven day
revocation period has elapsed.

I HEREBY FURTHER ACKNOWLEDGE receipt of this Severance and Release Agreement on
the 13th day of January, 2005.

WITNESS:

/s/ Eleanor A. Whisenant

/s/ John Douglas Whisenant

3